DETAILED ACTION
Status of Claims
Claims 1-4, 6, 8-15, 17, 19-24, 26, and 28-30 are allowed.

EXAMINER’S AMENDMENT
An examiners amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via phone call and email by attorney Randy Whitehead (Registration No. 61071) on May 24, 2021.
Listing of Claims:
1. 	(Previously Presented) A method for managing payment authorization request messaging for payment transactions, the method comprising: 
receiving, by a transaction management controller and from a business management engine, a transaction amount for a payment transaction, the transaction amount for insertion by the transaction management controller into a payment authorization request message;
requesting, by the transaction management controller and from a point of interaction device, a payment vehicle type corresponding to a payment vehicle associated with the payment transaction, wherein the point of interaction device is communicatively isolated from the business management engine;
receiving, by the transaction management controller and from the point of interaction device, the payment vehicle type;
initializing, by the transaction management controller, a payment vehicle type-specific transaction processing module that corresponds to the received payment vehicle type, wherein the 
receiving, by the transaction management controller, a parameter modification message from a remote configuration device, the parameter modification message comprising configuration data to modify one or more of the transaction processing parameters defined by the initialized payment vehicle type-specific transaction processing module; and
processing, by the transaction management controller, the payment transaction as a function of the transaction processing parameters of the initialized payment vehicle type-specific transaction processing module.

2. 	(Previously Presented) The method of claim 1, wherein processing the payment transaction comprises: 
requesting, by the transaction management controller and from the point of interaction device, payment vehicle data for the payment authorization request message based on the transaction processing parameters of the initialized payment vehicle type-specific transaction processing module;
receiving, by the transaction management controller and from the point of interaction device, the requested payment vehicle data for insertion by the transaction management controller into the payment authorization request message;
inserting, by the transaction management controller, the payment vehicle data received from the point of interaction device and the transaction amount received from the business management engine into the payment authorization request message;

receiving, by the transaction management controller and from the payment network, a payment authorization response message for the payment authorization request message; and
transmitting, by the transaction management controller and to the business management engine, the payment authorization response message based on the transaction processing parameters of the initialized payment vehicle type-specific transaction processing module.

3. 	(Previously Presented) The method of claim 1, further comprising retrieving, by the transaction management controller, the payment vehicle type-specific transaction processing module that corresponds to the received payment vehicle type, wherein the retrieved payment vehicle type-specific transaction processing module is one of a plurality of payment vehicle type-specific transaction processing modules retrievable by the transaction management controller.

4. 	(Previously Presented) The method of claim 3, wherein retrieving the payment vehicle type-specific transaction processing module comprises retrieving the payment vehicle type-specific transaction processing module from one of a local storage device of the transaction management controller or a remote storage device.

5. 	(Cancelled) 

6. 	(Previously Presented) The method of claim 1, wherein the received payment vehicle type comprises one of a first payment vehicle type and a second payment vehicle type, and wherein the 
determining, by the transaction management controller, whether the received payment vehicle type is the first payment vehicle type or the second vehicle type; 
wherein initializing the payment vehicle type-specific transaction processing module that corresponds to the received payment vehicle type comprises (i) initializing only the first payment vehicle type-specific transaction processing module based on a determination that the received payment vehicle type is the first payment vehicle type and (ii) initializing only the second payment vehicle type-specific transaction processing module based on a determination that the received payment vehicle type is the second payment vehicle type.

7. 	(Cancelled) 

8. 	(Original) The method of claim 1, further comprising:
managing, by the transaction management controller, selection options of the point of interaction device for the payment transaction; and
receiving, by the transaction management controller and from the point of interaction device, selected options for the payment transaction.

9. 	(Previously Presented) The method of claim  2, wherein the authorization request message and the authorization response message comprise Hypertext Transfer Protocol messages.


wherein receiving the payment authorization response message from the payment network comprises receiving the payment authorization response message from the payment gateway communicatively coupled to the payment network.

11. 	(Previously Presented) The method of claim 1, wherein the configuration data to modify the one or more transaction processing parameters comprises configuration data to toggle on or toggle off the one or more transaction processing parameters of the initialized payment vehicle type-specific transaction processing module.

12. 	(Previously Presented) One or more non-transitory machine-readable storage media comprising a plurality of instructions stored thereon that in response to being executed by a transaction management controller, cause the transaction management controller to:
receive, from a business management engine, a transaction amount for a payment transaction, the transaction amount for insertion by the transaction management controller into a payment authorization request message;
request, from a point of interaction device, a payment vehicle type corresponding to a payment vehicle associated with the payment transaction, wherein the point of interaction device is communicatively isolated from the business management engine;
receive, from the point of interaction device, the payment vehicle type;
initialize a payment vehicle type-specific transaction processing module that corresponds to the received payment vehicle type, wherein the payment vehicle type-specific transaction processing 
receive a parameter modification message from a remote configuration device, the parameter modification message comprising configuration data to modify one or more of the transaction processing parameters defined by the initialized payment vehicle type-specific transaction processing module; and
process the payment transaction as a function of the transaction processing parameters of the initialized payment vehicle type-specific transaction processing module.

13. 	(Previously Presented) The one or more non-transitory machine-readable storage media of claim 12, wherein to process the payment transaction comprises to:
request, from the point of interaction device, payment vehicle data for the payment authorization request message based on the transaction processing parameters of the initialized payment vehicle type-specific transaction processing module;
receive, from the point of interaction device, the requested payment vehicle data for insertion by the transaction management controller into the payment authorization request message;
insert the payment vehicle data received from the point of interaction device and the transaction amount received from the business management engine into the payment authorization request message;
transmit, to a payment network, the payment authorization request message based on the transaction processing parameters of the initialized payment vehicle type-specific transaction processing module;

transmit, to the business management engine, the payment authorization response message based on the transaction processing parameters of the initialized payment vehicle type-specific transaction processing module.

14. 	(Previously Presented) The one or more non-transitory machine-readable storage media of claim 12, wherein the plurality of instructions further cause the transaction management controller to retrieve the payment vehicle type-specific transaction processing module that corresponds to the received payment vehicle type, wherein the retrieved payment vehicle type-specific transaction processing module is one of a plurality of payment vehicle type-specific transaction processing modules retrievable by the transaction management controller.

15. 	(Previously Presented) The one or more non-transitory machine-readable storage media of claim 14, wherein to retrieve the payment vehicle type-specific transaction processing module comprises to retrieve the payment vehicle type-specific transaction processing module from one of a local storage device of the transaction management controller or a remote storage device.

16. 	(Cancelled) 

17. 	(Previously Presented) The one or more non-transitory machine-readable storage media of claim 12, wherein the received payment vehicle type comprises one of a first payment vehicle type and a second payment vehicle type, and wherein the payment vehicle type-specific transaction processing module comprises one of a first payment vehicle type-specific transaction processing module 
wherein the plurality of instructions further cause the transaction management controller to determine whether the received payment vehicle type is the first payment vehicle type or the second payment vehicle type; and
wherein to initialize the payment vehicle type-specific transaction processing module that corresponds to the received payment vehicle type comprises to (i) initialize only the first payment vehicle type-specific transaction processing module based on a determination that the received payment vehicle type is the first payment vehicle type and (ii) initialize only the second payment vehicle type-specific transaction processing module based on a determination that the received payment vehicle type is the second payment vehicle type.

18. 	(Cancelled) 

19. 	(Previously Presented) The one or more non-transitory machine-readable storage media of claim 12, wherein the plurality of instructions further cause the transaction management controller to:
manage selection options of the point of interaction device for the payment transaction; and
receive, from the point of interaction device, selected options for the payment transaction.

20. 	(Previously Presented) The one or more non-transitory machine-readable storage media of claim 12, wherein to transmit the payment authorization request message to a payment network comprises to transmit the payment authorization request message to a payment gateway communicatively coupled to the payment network; 


21. 	(Currently Amended) The one or more non-transitory 

22. 	(Previously Presented) A system for managing payment authorization request messaging for payment transactions, the system comprising: 
a transaction management controller comprising a processor executing instructions stored in memory, wherein the instructions cause the processor to:
receive, from a business management engine, a transaction amount for a payment transaction, the transaction amount for insertion by the transaction management controller into a payment authorization request message;
request, from a point of interaction device, a payment vehicle type corresponding to a payment vehicle associated with the payment transaction, wherein the point of interaction device is communicatively isolated from the business management engine;
receive, from the point of interaction device, the payment vehicle type;
initialize a payment vehicle type-specific transaction processing module that corresponds to the received payment vehicle type, wherein the payment vehicle type-specific transaction processing module defines transaction processing parameters for processing payment transactions based on the received payment vehicle type by prescribing at least one of 
receive a parameter modification message from a remote configuration device, the parameter modification message comprising configuration data to modify one or more of the transaction processing parameters defined by the initialized payment vehicle type-specific transaction processing module; and
process the payment transaction as a function of the transaction processing parameters of the initialized payment vehicle type-specific transaction processing module.

23. 	(Previously Presented) The system of claim 22, wherein to process the payment transaction comprises to: 
request, from the point of interaction device, payment vehicle data for the payment authorization request message based on the transaction processing parameters of the initialized payment vehicle type-specific transaction processing module;
receive, from the point of interaction device, the requested payment vehicle data for insertion by the transaction management controller into the payment authorization request message;
insert the payment vehicle data received from the point of interaction device and the transaction amount received from the business management engine into the payment authorization request message;
transmit, to a payment network, the payment authorization request message based on the transaction processing parameters of the initialized payment vehicle type-specific transaction processing module;
receive, from the payment network, a payment authorization response message for the payment authorization request message; and


24. 	(Previously Presented) The system of claim 22, wherein the instructions of the transaction management controller further cause the processor to retrieve the payment vehicle type-specific transaction processing module that corresponds to the received payment vehicle type, wherein the retrieved payment vehicle type-specific transaction processing module is one of a plurality of payment vehicle type-specific transaction processing modules retrievable by the transaction management controller.

25. 	(Cancelled) 

26. 	(Previously Presented) The system of claim 22, wherein the received payment vehicle type comprises one of a first payment vehicle type and a second payment vehicle type, and wherein the payment vehicle type-specific transaction processing module comprises one of a first payment vehicle type-specific transaction processing module that corresponds to the first payment vehicle type and a second payment vehicle type-specific transaction processing module that corresponds to the second payment vehicle type; 
wherein the instructions of the transaction management controller further cause the processor to determine whether the received payment vehicle type is the first payment vehicle type or the second payment vehicle type; and
wherein to initialize the payment vehicle type-specific transaction processing module that corresponds to the received payment vehicle type comprises to (i) initialize only the first payment 

27. 	(Cancelled) 

28. 	(Original) The system of claim 22, wherein the instructions of the transaction management controller further cause the processor to:
manage selection options of the point of interaction device for the payment transaction; and
receive, from the point of interaction device, selected options for the payment transaction.

29. 	(Previously Presented) The system of claim  23, wherein to transmit the payment authorization request message to a payment network comprises to transmit the payment authorization request message to a payment gateway communicatively coupled to the payment network; 
wherein to receive the payment authorization response message from the payment network comprises to receive the payment authorization response message from the payment gateway communicatively coupled to the payment network.

30. 	(Previously Presented) The system of claim 22, wherein the configuration data to modify the one or more transaction processing parameters comprises configuration data to toggle on or toggle off the one or more transaction processing parameters of the initialized payment vehicle type-specific transaction processing module.


REASONS FOR ALLOWANCE
Claim(s) 1-4, 6, 8-15, 17, 19-24, 26, and 28-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Based on the prior art search results, the prior art of record fails to anticipate or render obvious the claimed subject matter of the instant application.  No known reference, alone or in combination, would provide the invention of claims 1, 12, and 22.  Specifically, one of ordinary skill in the art would not be motivated to modify the teachings of the prior art to provide the system, non-transitory machine readable storage medium, and method:
cause the transaction management controller to:
receive, from a business management engine, a transaction amount for a payment transaction, the transaction amount for insertion by the transaction management controller into a payment authorization request message;
request, from a point of interaction device, a payment vehicle type corresponding to a payment vehicle associated with the payment transaction, wherein the point of interaction device is communicatively isolated from the business management engine; receive, from the point of interaction device, the payment vehicle type;
initialize a payment vehicle type-specific transaction processing module that corresponds to the received payment vehicle type, wherein the payment vehicle type-specific transaction processing module defines transaction processing parameters for processing payment transactions based on the received payment vehicle type by prescribing at least one of supported language settings, transaction gratuity features, transaction store and forward features, lane identification features, and lane initialization settings;
receive a parameter modification message from a remote configuration device, the parameter modification message comprising configuration data to modify one or more of the transaction processing parameters defined by the initialized payment vehicle type-specific transaction processing module; and
process the payment transaction as a function of the transaction processing parameters of the initialized payment vehicle type-specific transaction processing module.

The closest art of record, US Patent Application Publication 20170011375 to Takasu, et al., discloses “A tablet terminal according to the invention has a first operating unit that is located at a first address and runs a first payment application to execute a payment process; a second operating unit that is located at a second address and runs a second payment application; a third operating unit that runs a POS application to execute a transaction process; a storage unit that stores the first address and the second address; and a communication unit that sends the transaction process result of the POS application run by the third operating unit to the first address or the second address.”
The closest art of record, US Patent Application Publication 20140180924 to Ozvat, et al., discloses “Cost altering payment services ("CAPS") system in association with a distributed enhanced payment ("DEP") processing system includes a merchant point of sale ("POS") terminal system and a remote enhanced payment management system ("EPMS"). The remote EPMS receives payment transactions including additional risk mitigating payment transaction ("RMPT") information and based on that additional RMPT information provides altered transaction costs. The remote EPMS provides facilities for the merchant to review and revise payment management services so as to utilize additional RMPT information received from the merchant POS terminal system so as to alter transaction costs. Such facilities provide information to determine the relative potential transaction cost benefits of various payment management service sets utilizing cost profiles that represent the costs of archival, recorded and projected future transactions. The remote EPMS provides "transaction guidance" technology to be utilized by the merchant's POS terminal system to facilitate prompting for and acquiring additional RMPT information.”
The closest art of record, US Patent Application Publication 20130124348 to Lal, discloses “A chip card payment processor interface component exposes a plurality of different interfaces for a plurality of different chip card payment processors. A chip card peripheral device interface component 

Reasons for Patent Eligibility
Based on the 2019, 35 U.S.C 101 guidance, effective January 7th, 2019:
Under Step 2A, prong 1:
Based on the 2019, 35 U.S.C 101 guidance, effective January 7th, 2019:
Under Step 2A, prong 1:
The claims recite an abstract idea of processing a payment transaction as a function of transaction processing parameters based on the payment vehicle type (a fundamental economic practice).

The claimed concept falls into the category of organizing human activity, specifically fundamental economic principles or practices (including mitigating risk).

Under Step 2A prong two, the claimed invention has been deemed to recite limitations that integrates the identified abstract idea into a practical application.

The claimed invention recites the limitations:

receive, from a business management engine, a transaction amount for a payment transaction, the transaction amount for insertion by the transaction management controller into a payment authorization request message;

receive, from the point of interaction device, the payment vehicle type;
initialize a payment vehicle type-specific transaction processing module that corresponds to the received payment vehicle type, wherein the payment vehicle type-specific transaction processing module defines transaction processing parameters for processing payment transactions based on the received payment vehicle type by prescribing at least one of supported language settings, transaction gratuity features, transaction store and forward features, lane identification features, and lane initialization settings;
receive a parameter modification message from a remote configuration device, the parameter modification message comprising configuration data to modify one or more of the transaction processing parameters defined by the initialized payment vehicle type-specific transaction processing module; and
process the payment transaction as a function of the transaction processing parameters of the initialized payment vehicle type-specific transaction processing module.

These are meaningful limitations that are more than generally linking the use of the abstract idea to a particular technological environment or field of use and are indicative of a practical application in that it is not routine or conventional to initialize a payment vehicle type-specific transaction processing module that corresponds to the received payment vehicle type, wherein the payment vehicle type-specific transaction processing module defines transaction processing parameters for processing payment transactions based on the received payment vehicle type by prescribing at least one of supported language settings, transaction gratuity features, transaction store and forward features, lane identification features, and lane initialization settings, then receive a parameter modification message from a remote configuration device, the parameter modification message comprising configuration data to modify one or more of the transaction processing parameters defined by the initialized payment vehicle type-specific transaction processing module process the payment transaction as a function of 

For the reasons stated above, claims 1-4, 6, 8-15, 17, 19-24, 26, and 28-30 have been deemed to be patent eligible under 35 U.S.C 101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S CUNNINGHAM II whose telephone number is (313)446-6564.  The examiner can normally be reached on Mon-Fri 8:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 


GREGORY S. CUNNINGHAM II
Examiner
Art Unit 3694



/G.S.C./Examiner, Art Unit 3694                                                                                                                                                                                                        

/ELDA G MILEF/Primary Examiner, Art Unit 3694